DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
2.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Priority
3.	Acknowledgment is made of this application claims the benefit of U.S. Provisional Application Serial No. 63/016,671, entitled "Transmission Power Control Command Accumulation for NR-Dual Connectivity" and filed on April 28, 2020.  
Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Application Status
5.	Acknowledgment is made of Applicant’s submission of the present application, dated March 17, 2021. Claims 1-30 are pending. This communication is considered fully responsive and sets forth below. 

Claim Interpretations - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “means for determining” in claim 24, and “means for discarding” in claims 26, 27, and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

. Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 1-30 rejected under 35 U.S.C. 112(b).
Regarding claim 1, it recites, “A method of wireless communication of a user equipment (UE), comprising: 
determining that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group (MCG); 
determining whether to receive a transmission power control (TPC) command associated with transmission of the second PUSCH; and 
determining whether to discard the TPC command based on when the TPC command is received.”
Claim 1 is a method-steps claim, e.g., determining and determining whether to receive/discard steps. 
For the receiving function, i.e., “receive a transmission power control (TPC) command” as indicated in italics above, where the transmission power control (TPC) command is received from is not defined in the claim. In other words, what is the sending party/entity of the transmission power control (TPC) command?   
Consequently, claim 1 is rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter which the applicant regards as the invention.
Same rationale applies to the usage of the terms “receive a transmission power control (TPC) command” in claim 13 line 8, claim 24 line 6, and claim 30 line 5, since where the transmission power control (TPC) command is obtained from is not defined in the claims.
Claims 2-12, 14-23, and 25-29 are rejected since they all depend from claim 1, 13, or 24. 
Claim Rejections - 35 USC § 101  
10.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
11.	Claim 30 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory matter.
Regarding claim 30, it recites, “A computer-readable medium storing computer executable code, the code when executed by a processor cause the processor to: 
determine that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group (MCG); 
determine whether to receive a transmission power control (TPC) command associated with the transmission of the second PUSCH; and 
determine whether to discard the TPC command based on when the TPC command is received.”
It claims “A computer-readable medium” as indicated in italics above. The claim is transitory signals per se, since there is no record showing "A computer readable media" is a non-transitory storage medium either in the claims or in the specification.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
14.	Claims 1, 10, 13, 21, 24, and 30 rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2011/0134774) in view of Sadeghi et al. (US 10,588,036).
Regarding claim 1, Pelletier et al. teach the method of wireless communication of a user equipment (UE) (paragraph [0011] lines 1-14; Examiner’s Notes: WTRU/UE 102c communicating wirelessly in the system 100 as illustrated in FIG. 1A of the prior art teaches the limitation of “method of wireless communication of a user equipment (UE)” in the instant application), comprising: 
determining that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group (MCG) (paragraphs [0097] lines 1-10 & [0188] lines 1-23; Examiner’s Notes: the PUSCH transmission to cell 114a as illustrated in FIG. 1A of the prior art teaches the limitation of “a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG);” the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “a second PUSCH transmission to a master cell group (MCG);” in fact, WTRU/UE 102c determining/transmitting PUSCH transmissions regards to concurrent PDSCH transmissions in different cells, e.g., cell 114a and cell 114b, in the prior art teaches the limitation of “determining that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group” in the instant application); 
determining whether to receive a transmission power control (TPC) command associated with transmission of the second PUSCH (paragraph [0097] lines 1-10; Examiner’s Notes: the control signaling, e.g., power control command, in the prior art teaches the limitation of “a transmission power control (TPC) command;” in fact, WTRU/UE determining/receiving the control signaling, e.g., power control command, regards to the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “determining whether to receive a transmission power control (TPC) command associated with transmission of the second PUSCH” in the instant application); and 
Pelletier et al. teach the subject matter without explicitly teaching discarding the TPC command based on when the TPC command is received. 
Sadeghi et al. from the same or similar field of endeavor teach implementing fairness of the method, determining whether to discard the TPC command based on when the TPC command is received (column [37] lines 42-58; Examiner’s Notes: WTRU determining/discarding the TPC command according to the time of reception of the TPC commend in the prior art teaches the limitation of “determining whether to discard the TPC command based on when the TPC command is received” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Sadeghi et al. in the system of Pelletier et al. 
The motivation for implementing discarding the TPC command based on when the TPC command is received, is to enhance the mechanism of controlling uplink (UL) transmission power, wherein a wireless transmit/receive unit (WTRU) receives a configuration of UL subframe sets and maintains a plurality of transmit power control (TPC) command accumulator values that correspond to respective ones of the UL subframe sets, the WTRU may receive a TPC command in a subframe n of a downlink (DL) transmission, determine a subframe n+k of a UL transmission that the received TPC command corresponds to, determine which of the UL subframe sets the UL transmission subframe n+k belongs to, and adjust a TPC command accumulator value that corresponds to the determined UL subframe set to determine power of the UL transmission when transmitting in the UL transmission subframe, where n is an integer, and k is an integer greater than zero.
Regarding claim 10, Pelletier et al. further teach the method, wherein the TPC command is received in a DCI format 2_2 or DCI format 2_3 message (paragraph [0067] lines 1-16; Examiner’s Notes: the control signaling, e.g., power control message/command, in the prior art teaches the limitation of “TPC command;” in fact, WTRU/UE receiving the control signaling, e.g., power control command, regards to the DCI format 1/1A in the prior art teaches the limitation of “wherein the TPC command is received in a DCI format 2_2 or DCI format 2_3 message” in the instant application).  
Regarding claim 13, Pelletier et al. teach the apparatus for wireless communication of a user equipment (UE) (paragraphs [0011] lines 1-14 & [0022] lines 1-10; Examiner’s Notes: WTRU/UE 102 depicted in FIG. 1B teaches the limitation of “user equipment (UE);” in fact, WTRU/UE 102c communicating wirelessly in the system 100 as illustrated in FIG. 1A of the prior art teaches the limitation of “apparatus for wireless communication of a user equipment (UE)” in the instant application), comprising: 
a memory (paragraph [0022] lines 1-10; Examiner’s Notes: non-removable memory 130 in WTRU/UE 102 depicted in FIG. 1B teaches the limitation of “memory” in the instant application); and 
at least one processor (paragraph [0022] lines 1-10; Examiner’s Notes: processor 118 in WTRU/UE 102 depicted in FIG. 1B teaches the limitation of “processor” in the instant application) coupled to the memory and configured to: 
determine that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group (MCG) (paragraphs [0097] lines 1-10 & [0188] lines 1-23; Examiner’s Notes: the PUSCH transmission to cell 114a as illustrated in FIG. 1A of the prior art teaches the limitation of “a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG);” the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “a second PUSCH transmission to a master cell group (MCG);” in fact, WTRU/UE 102c determining/transmitting PUSCH transmissions regards to concurrent PDSCH transmissions in different cells, e.g., cell 114a and cell 114b, in the prior art teaches the limitation of “determine that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group” in the instant application); 
determine whether to receive a transmission power control (TPC) command associated with transmission of the second PUSCH (paragraph [0097] lines 1-10; Examiner’s Notes: the control signaling, e.g., power control command, in the prior art teaches the limitation of “a transmission power control (TPC) command;” in fact, WTRU/UE determining/receiving the control signaling, e.g., power control command, regards to the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “determine whether to receive a transmission power control (TPC) command associated with transmission of the second PUSCH” in the instant application); and 
Pelletier et al. teach the subject matter without explicitly teaching discarding the TPC command based on when the TPC command is received. 
Sadeghi et al. from the same or similar field of endeavor teach implementing fairness of the method, determining whether to discard the TPC command based on when the TPC command is received (column [37] lines 42-58; Examiner’s Notes: WTRU determining/discarding the TPC command according to the time of reception of the TPC commend in the prior art teaches the limitation of “determine whether to discard the TPC command based on when the TPC command is received” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Sadeghi et al. in the system of Pelletier et al. 
The motivation for implementing discarding the TPC command based on when the TPC command is received, is to enhance the mechanism of controlling uplink (UL) transmission power, wherein a wireless transmit/receive unit (WTRU) receives a configuration of UL subframe sets and maintains a plurality of transmit power control (TPC) command accumulator values that correspond to respective ones of the UL subframe sets, the WTRU may receive a TPC command in a subframe n of a downlink (DL) transmission, determine a subframe n+k of a UL transmission that the received TPC command corresponds to, determine which of the UL subframe sets the UL transmission subframe n+k belongs to, and adjust a TPC command accumulator value that corresponds to the determined UL subframe set to determine power of the UL transmission when transmitting in the UL transmission subframe, where n is an integer, and k is an integer greater than zero.
Regarding claim 21, Pelletier et al. further teach the apparatus, wherein the TPC command is received in a DCI format 2_2 or DCI format 2_3 message (paragraph [0067] lines 1-16; Examiner’s Notes: the control signaling, e.g., power control message/command, in the prior art teaches the limitation of “TPC command;” in fact, WTRU/UE receiving the control signaling, e.g., power control command, regards to the DCI format 1/1A in the prior art teaches the limitation of “wherein the TPC command is received in a DCI format 2_2 or DCI format 2_3 message” in the instant application).  
Regarding claim 24, Pelletier et al. teach the apparatus for wireless communication of a user equipment (UE) (paragraphs [0011] lines 1-14 & [0022] lines 1-10; Examiner’s Notes: WTRU/UE 102 depicted in FIG. 1B teaches the limitation of “user equipment (UE);” in fact, WTRU/UE 102c communicating wirelessly in the system 100 as illustrated in FIG. 1A of the prior art teaches the limitation of “apparatus for wireless communication of a user equipment (UE)” in the instant application), comprising: 
means for determining that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group (MCG) (paragraphs [0097] lines 1-10 & [0188] lines 1-23; Examiner’s Notes: the PUSCH transmission to cell 114a as illustrated in FIG. 1A of the prior art teaches the limitation of “a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG);” the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “a second PUSCH transmission to a master cell group (MCG);” in fact, WTRU/UE 102c determining/transmitting PUSCH transmissions regards to concurrent PDSCH transmissions in different cells, e.g., cell 114a and cell 114b, in the prior art teaches the limitation of “determining that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group” in the instant application); 
means for determining whether to receive a transmission power control (TPC) command associated with transmission of the second PUSCH (paragraph [0097] lines 1-10; Examiner’s Notes: the control signaling, e.g., power control command, in the prior art teaches the limitation of “a transmission power control (TPC) command;” in fact, WTRU/UE determining/receiving the control signaling, e.g., power control command, regards to the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “determining whether to receive a transmission power control (TPC) command associated with transmission of the second PUSCH” in the instant application); and 
Pelletier et al. teach the subject matter without explicitly teaching discarding the TPC command based on when the TPC command is received. 
Sadeghi et al. from the same or similar field of endeavor teach implementing fairness of the method, determining whether to discard the TPC command based on when the TPC command is received (column [37] lines 42-58; Examiner’s Notes: WTRU determining/discarding the TPC command according to the time of reception of the TPC commend in the prior art teaches the limitation of “determining whether to discard the TPC command based on when the TPC command is received” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Sadeghi et al. in the system of Pelletier et al. 
The motivation for implementing discarding the TPC command based on when the TPC command is received, is to enhance the mechanism of controlling uplink (UL) transmission power, wherein a wireless transmit/receive unit (WTRU) receives a configuration of UL subframe sets and maintains a plurality of transmit power control (TPC) command accumulator values that correspond to respective ones of the UL subframe sets, the WTRU may receive a TPC command in a subframe n of a downlink (DL) transmission, determine a subframe n+k of a UL transmission that the received TPC command corresponds to, determine which of the UL subframe sets the UL transmission subframe n+k belongs to, and adjust a TPC command accumulator value that corresponds to the determined UL subframe set to determine power of the UL transmission when transmitting in the UL transmission subframe, where n is an integer, and k is an integer greater than zero.
Regarding claim 30, Pelletier et al. teach the computer-readable medium (paragraph [0022] lines 1-10; Examiner’s Notes: non-removable memory 130 in WTRU/UE 102 depicted in FIG. 1B teaches the limitation of “computer-readable medium” in the instant application) storing computer executable code, the code when executed by a processor cause the processor (paragraph [0022] lines 1-10; Examiner’s Notes: processor 118 in WTRU/UE 102 depicted in FIG. 1B teaches the limitation of “processor” in the instant application) to: 
determine that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group (MCG) (paragraphs [0097] lines 1-10 & [0188] lines 1-23; Examiner’s Notes: the PUSCH transmission to cell 114a as illustrated in FIG. 1A of the prior art teaches the limitation of “a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG);” the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “a second PUSCH transmission to a master cell group (MCG);” in fact, WTRU/UE 102c determining/transmitting PUSCH transmissions regards to concurrent PDSCH transmissions in different cells, e.g., cell 114a and cell 114b, in the prior art teaches the limitation of “determine that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group” in the instant application); 
determine whether to receive a transmission power control (TPC) command associated with transmission of the second PUSCH (paragraph [0097] lines 1-10; Examiner’s Notes: the control signaling, e.g., power control command, in the prior art teaches the limitation of “a transmission power control (TPC) command;” in fact, WTRU/UE determining/receiving the control signaling, e.g., power control command, regards to the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “determine whether to receive a transmission power control (TPC) command associated with transmission of the second PUSCH” in the instant application); and 
Pelletier et al. teach the subject matter without explicitly teaching discarding the TPC command based on when the TPC command is received. 
Sadeghi et al. from the same or similar field of endeavor teach implementing fairness of the method, determining whether to discard the TPC command based on when the TPC command is received (column [37] lines 42-58; Examiner’s Notes: WTRU determining/discarding the TPC command according to the time of reception of the TPC commend in the prior art teaches the limitation of “determine whether to discard the TPC command based on when the TPC command is received” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Sadeghi et al. in the system of Pelletier et al. 
The motivation for implementing discarding the TPC command based on when the TPC command is received, is to enhance the mechanism of controlling uplink (UL) transmission power, wherein a wireless transmit/receive unit (WTRU) receives a configuration of UL subframe sets and maintains a plurality of transmit power control (TPC) command accumulator values that correspond to respective ones of the UL subframe sets, the WTRU may receive a TPC command in a subframe n of a downlink (DL) transmission, determine a subframe n+k of a UL transmission that the received TPC command corresponds to, determine which of the UL subframe sets the UL transmission subframe n+k belongs to, and adjust a TPC command accumulator value that corresponds to the determined UL subframe set to determine power of the UL transmission when transmitting in the UL transmission subframe, where n is an integer, and k is an integer greater than zero.

Allowable Subject Matter
15.	Claims 2-9, 11, 12, 14-20, 22, 23, and 25-29 are objected to as being dependent upon a rejected base claim 1, 13, or 24, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claims 2 and 3, the prior art in single or in combination fails to teach "wherein the determining that the first PUSCH transmission is scheduled to be at least partially concurrent in time with the second PUSCH transmission comprises: receiving a higher layer configuration for configuring transmission to the SCG; receiving second DCI including an UL grant for transmitting the second PUSCH to the MCG; and determining that the higher layer configuration for configuring transmission to the SCG at least partially overlaps in time with the second PUSCH transmission based on the received higher layer configuration and the second DCI,” in combination with other limitation of the claim(s).
Similar limitations are included in claims 14, 15 and 25.
Regarding claims 4-6, the prior art in single or in combination fails to teach "discarding the TPC command when received within Toffset + A of the transmission of the second PUSCH, where Toffset is associated with a maximum of minimum processing times of the UE and A is a number of symbols as a function of a subcarrier spacing for the transmission of the second PUSCH,” in combination with other limitation of the claim(s).
Similar limitations are included in claims 16-18 and 26.
Regarding claims 7-9, the prior art in single or in combination fails to teach "discarding the TPC command when received within a minimum configured K2 of the transmission of the second PUSCH, where the minimum configured K2 is a minimum number of slots between a DCI and a PUSCH transmission configured in a PUSCH time domain resource allocation in a UE specific PUSCH configuration,” in combination with other limitation of the claim(s).
Similar limitations are included in claims 19, 20, and 27.
Regarding claim 11, the prior art in single or in combination fails to teach "wherein the determining whether to receive the TPC command associated with the transmission of the second PUSCH comprises: determining if a DCI is received less than Torret before a first PUSCH transmission occasion on the SCG, if the second PUSCH transmission on the MCG overlaps with the first PUSCH transmission on the SCG,” in combination with other limitation of the claim(s).
Similar limitations are included in claims 22 and 28.
Regarding claim 12, the prior art in single or in combination fails to teach "discarding the TPC command when received less than Toffset before a first PUSCH transmission occasion on the SCG, if the second PUSCH transmission on the MCG overlaps with the first PUSCH transmission on the SCG, wherein the TCP command is not applied,” in combination with other limitation of the claim(s).
Similar limitations are included in claims 23 and 29.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tenny et al. (US 2012/0113866) is directed for certain aspects of signaling a capability to operate in carrier aggregation configurations and measurement gap requirements corresponding to the carrier aggregation configurations, wherein each carrier aggregation configuration includes frequency bands and a mobile terminal can provide an indication of its measurement gap requirements for all or a subset of its supported frequency bands when operating in the carrier aggregation configurations;
Gaal et al. (US 9,226,290) shows a method for assigning aggregated component carriers that includes receiving from a user equipment (UE) a set of rules associated with timing advance groups (TAGs) comprising allowable combinations of frequency bands and assigning the aggregated component carriers to at least one timing advance group based on the allowable combinations of frequency bands and the determined frequencies of the aggregated component carriers;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473